DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention II (Claims 1-9, 18, 19, 21, 22) in the reply filed on 12/17/2021 is acknowledged.  
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two” (Claim 2, line 4 and Claim 21: this is unclear and renders the claims indefinite see below 25 USC 112 rejection as the disclosure and figures only provide for two adjacent battery modules not more than two as the claims provide) and “through opening” (Claim 21/22) and must all be shown and labeled or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Claim Objections
Claim 4 and 6 are objected to because of the following informalities:  the limitations “a first and second rails” and “a third and fourth rails” should be rewritten as: “a first and second rail” and “a third and fourth rail.”  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the limitations in line 3 “a first bolt of the at least one horizontal bolt” should be rewritten as: “a first horizontal bolt of the at least one horizontal bolt.”  Appropriate correction is required.
Claim 5 and 7 are objected to because of the following informalities:  the limitations in line 6 “the first and second foam strip is” and “the third and fourth foam strip is” should be rewritten as: “the first and second foam strips are” and “the third and fourth foam strips are.”  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitations in line 3 “is located” should be rewritten as: “are located.”  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitations in lines 26-27: “receive at the second horizontal bolt” should be rewritten as: “receive at the second horizontal bolt.”  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the limitations in lines 3: “between battery modules of first longitudinal row” should be rewritten as: “between battery modules of the first longitudinal row.”  Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18, 19, 21, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claims recite the open-ended clauses "configured to lie" (Claim 1/2), "configured to extend" (Claim 2/9), "configured to be mounted" (Claim 2), "configured to engage" (Claim 4/6), "configured to receive" (Claim 5/9/18), "configured to support" (Claim 5/7/18), "configured to fasten" (Claim 18), "configured to be inserted" (Claim 19), and "configured to be attached" (Claim 19) which renders the claim indefinite, since it's not clear whether the claimed "laying/extending/mounting/engaging/etc." is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a 
Claims 2-9, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claims 2, and 21, the claims recite the limitation " at least one horizontal bolt configured to extend through at least two adjacent upper level battery modules" (and similar language in Claim 21/22) which is unclear and therefore renders the claim indefinite.  Specifically, this is unclear and renders the claims indefinite (see above drawing objection) as the disclosure and 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8,795,867 B2).
[Claim 1] Regarding Claim 1, Kim discloses: A battery assembly for a vehicle  (See, e.g., Fig.1-8), the battery assembly comprising: a battery stack (See, e.g., Fig.1-8, 100) including a plurality of battery modules (See, e.g., Fig.1-8, 110), wherein each battery module includes a plurality of battery cells (See, e.g., Fig.1-8); the plurality of battery modules including upper level battery modules (See, e.g., Fig.1-8, 110) and lower level battery modules (See, e.g., Fig.1-8, 110), and the upper level battery modules are configured to lie on the lower level battery modules (See, e.g., Fig.1-8); a first cooling plate (See, e.g., Fig.1-8, 400; Claim 10) longitudinally extending from one 
[Claim 21] Regarding Claim 21, Kim discloses: wherein at least two adjacent modules located in the upper level contain a through opening located at one end of each of the at least two adjacent modules (See, e.g., Fig.1-8, 410+420).
[Claim 22] Regarding Claim 22, Kim discloses: further comprising a bolt (See, e.g., Fig.1-8, 403+410+420) extending through each of the through openings located in the at least two adjacent modules (See, e.g., Fig.1-8).
Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A battery assembly for a vehicle, the battery assembly comprising: a housing including a cover and a tray located under the cover configured to support a battery stack; the battery stack an upper cooling plate located between the upper level of the first and second longitudinal row of modules; a lower cooling plate located between the lower level of the first and second longitudinal row of modules; a first and second pillar located at longitudinal ends of the first longitudinal row of modules, where in the first pillar is located at the opposing end of the second pillar; a third and fourth pillar located at longitudinal ends of the second longitudinal row of modules, where in the third pillar is located at the opposing end of the fourth pillar; a plurality of horizontal bolts configured to fasten the first longitudinal row of modules to the second longitudinal row of modules; a pair of vertical bolts configured to fasten the pillar onto the tray; the first pillar including a first horizontal bolt anchor configured to receive a first horizontal bolt of the plurality of horizontal bolts; the second pillar including a second horizontal bolt anchor configured to receive at a second horizontal bolt of the plurality of horizontal bolts; the third pillar including a third horizontal bolt anchor configured to receive the first horizontal bolt; and the fourth pillar including a fourth horizontal bolt anchor configured to receive at the second horizontal bolt.
The prior art discloses similar examples of vehicle battery assemblies (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of independent claim 18 or dependent claim 2 as noted above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/JAMES M DOLAK/Primary Examiner, Art Unit 3618